Myers, J.
The appellant brought this proceeding to condemn, for the purpose of a railroad right of way, yards, switches, yard tracks and storage tracks, certain real estate owned by appellees at Auburn Junction, Dekalb county. Appraisers appointed by the court reported, awarding the appellees damages in the sum of $75. To this award the appellees filed exceptions. A jury returned a verdict, assessing the damages of the appellees at $475.
Appellant insists that the court erred in overruling (1) its motion for a venire de novo; (2) its motion for judgment for $150 in favor of appellees; (3) its motion for a new trial.
1. Appellees insist that appellant’s brief does not comply with clause five, rule twenty-two, of the Supreme and Appellate Courts, and therefore no question is presented for our consideration. Appellant’s brief does not furnish a concise statement of the record presenting all of the errors relied upon, but as the record consists of only a few typewritten pages we have concluded to pass upon what we deem the controlling questions in this case.
The appraisers valued at $75 appellees’ real estate which was appropriated, and assessed their damages, on account of such appropriation, in said sum. There were no improvements upon said real estate, and no damages were assessed to the remainder of the real estate owned by appellees. All of said real estate owned by appellees was subject to a mortgage thereon, and the same was owned by appellees as tenants in common.
*2152. *214The appellees, for their exceptions to the report of the appraisers, stated “that they are the owners as tenants in *215common for partnership purposes of the lands sought to be appropriated as in the complaint and warrant to said appraisers described, to wit: Lots No. 39, No. 40, No. 45, No. 46 and No. 47; ® * * that all of said lots are used as one piece of property for manufacturing purposes, and on which lots are situated said buildings, plant and machinery; ® * * that all of said lots are a part of said plant and buildings and business; that said appraisers, in assessing the exceptors’ damages, erred in the following particulars, to wit: (1) The assessment of the damages is too low; (2) the appraisers allowed no damages for depreciation in value to the remaining property by virtue of the appropriation of the part of said property to the use of the plaintiff; (3) the value of the part appropriated is assessed too low; (4) the appraisers assessed no damages to improvements, whereas the property appropriated will take a part of the storage shed of defendants’ property, the southeast corner of said shed.” The remaining exceptions on motion of the appellants were stricken out. The exceptors ask “that said appraisement be not confirmed, but wholly set aside, and the damages determined on trial according to the law and evidence.” The jury returned a verdict as follows: “We, the jury, assess the value of the defendants’ lands taken by the plaintiff at $75, the damage to the residue of the land not taken at $75, and such other damages as will result to the defendants from the construction of the improvement in the manner proposed by the plaintiff at $325, making the defendants’ entire damages $475.” The jury also returned answers to interrogatories, by which it appeared, among other things, that the land appropriated was a part of lots No. 46 and No. 47. The matters which the appellant has sought to present here may be resolved into the question, whether, upon the trial by the jury, the damages specified in the third item of the verdict might properly be included in the jury’s award, and the question whether it was necessary for the jury to find sep*216arately the value of the portion appropriated, to each of the lots No. 46 and No. 47. Section six of the act “concerning proceedings in the exercise of eminent domain” (Acts 1905, p. 59, §934 Burns 1908) provides that the appraisers shall determine and report: “First, the value of each parcel of property sought to be appropriated, and the value of each separate estate or interest therein; second, the value of all improvements thereon pertaining to the realty; third, the damages to the residue of the land of such owner or owners to be caused by taking out the part sought to be appropriated ; fourth, such other damages as will result to any persons or corporation from the construction of the improvements in the manner proposed by the plaintiff. ’ ’
The fifth and last clause, after a provision relating to the ease of land sought to be taken by a municipal corporation, proceeds as follows: “In estimating the damages specified in the foregoing first, second, third and fourth clauses, no deduction shall be made for any benefits that may result from such improvement. For the purpose of assessing compensation and damages, the right thereto shall be deemed to have accrued at the date of the service of the notice provided in section three, and its actual value, at that date, shall be the measure of compensation for all property to be actually taken, and the basis of damages to property not actually taken but injuriously affected, except as to damages stated in the fourth clause hereof.”
By section eight of said act (§936 Burns 1908) it is provided: “Any party to such action aggrieved by the assessment of benefits or damages, may file written exceptions thereto in the office of the clerk of such court in vacation, or in open court if in session, within ten days after the filing of such report, and the cause shall further proceed to issue, trial and judgment as in civil actions; the court may make such further orders, and render such findings and judgments as may seem just. ’ ’
*217No issues except such as were presented by the exceptions filed appear to have been tried, and it is contended, in effect, that the damages contemplated by the fourth clause of §934, supra, could not properly be submitted to trial, and found, as they were by the jury, under the exceptions tried. We are not prepared to accede to this view, but we are of the opinion that upon the trial, under such exceptions as those presented by the appellees, especially that the damages were too low, it was proper to investigate the question of damages as provided by any and all of the clauses of §934, supra, and not merely the damages specified in the second, third and fourth items of said exceptions. Aside from these special items, the question as to the amount of all the allowable damages was sufficiently before the court for examination de novo, and for the rendition of such findings and judgment as upon the evidence might “seem just.” Louisville, etc., R. Co. v. Dryden (1872), 39 Ind. 393; Lake Erie, etc., R. Co. v. Kinsey (1882), 87 Ind. 514, 518; Indiana, etc., R. Co. v. Allen (1888), 113 Ind. 308, 311, 3 Am. St. 650; Midland R. Co. v. Smith (1890), 125 Ind. 509.
3. The evidence is not in the record, and it does not appear that the land of the appellees appropriated was not in one continuous body or “parcel of property,” though extending into and through two lots, which, with other lots adjoining, constituted one piece of property for manufacturing purposes. The verdict was sufficiently formal for the rendition of a proper judgment thereon.
Judgment affirmed.